DETAILED ACTION 
The present application, filed on 11/9/2018 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 12/30/2021. 
a.  Claims 1, 8, 15, 21 are amended 
c.  Claims 28-33 are new 

Overall, Claims 1-33 are pending and have been considered below.     



Request for Information under 37 C.F.R. §1.105
Applicant and the assignee of this application are required under 37 C.F.R. §1.105 to provide the following information that Examiner has determined is reasonably necessary to the examination of this application.  

Claims 7, 14, 20, 27, 33 disclose the limitation “the determination the component lift values based on the correlation includes evaluating a ratio of (1) a sum of the component lift values multiplied by the component lifts and (2) a sum of respective impression counts,” which is the verbal description of one of the nine equation ((1) through (9)) disclosed in the application specification. 

Please indicate if the equation disclosed descriptively in claims 7, 14, 20, 27, 33 is known in the art, i.e. in the entire body of Patent Literature and in the entire body of Non Patent Literature, 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for segregating,” “means for establishing,” “means for component lift determining,” “means for modifying” in Claims 21-27.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8, Claim 15, Claim 21 and Claim 28 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium, to system and to another system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15, 21, 28) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites establishing  correlation between measured lift values and component lift values, determining component lift values, modifying computing resource allocation. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, process, i.e. a process aimed at reducing resource allocation waste by modifying the advertising campaign, which leads to an improvement of the advertising campaign. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, remaining claim elements of the independent claims are directed to: retrieving measured lift values, receiving the measured lift values, segregating impression counts, segregating lift values. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)).  

The recited computing elements,  i.e. a vehicle segregator, a correlation engine, a lift calculator, a campaign selector, are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to retrieving measured lift values, receiving the measured lift values, segregating impression counts, segregating lift values. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of the measured lift values, the correlations, the component lift values. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are directed to a vehicle segregator, a correlation engine, a lift calculator, a campaign selector. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 4 (which is repeated in Claims 11, 17, 24, 30) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to changing a budget. Dependent Claim 5 (which is repeated in Claims 12, 18, 25, 31) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to redesigning an individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, utilizing the least squares numerical method, evaluating a ratio are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while changing a budget, redesigning an advertisement are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2, 3 (which are repeated in Claims 9, 22, 10, 16, 23, 29 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the vehicle types, the component lift values. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig4 and [0014]-[0019], [0037]-[0044] including among others network, provider database, lift engine, volatile memory, non-volatile memory, processor, mass storage, input devices, interface, output devices. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment 

In sum, Claims 1-33 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Regarding Claims 15-20, Applicant recites a computer readable medium for storing a computer product.  However, Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the specification (see In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, Examiner further asserts that said claims may encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, 15, 21-22, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brouhard (US 2012/0022930), in view of Reim et al (US 2018/0341673).  
Regarding Claims 1, 8, 15, 21, 28 – Brouhard first embodiment discloses: A method to allocate advertising campaign resources, the method comprising: 
	retrieving measured lift values and measured impression counts of an advertisement campaign from a provider database; {see at least [0082] iterative feedback/analysis programs focused on meeting lift (reads retrieving lift values); [0080] brands can target lift}    
	receiving the measured lift values and measured impression counts of the advertisement campaign from a provider database; {see at least [0082] iterative feedback/analysis programs focused on meeting lift (reads retrieving lift values); [0080] brands can target lift}
	segregating, by executing an instruction with at least one processor, the measured impression counts into different categories of vehicle types, … associated with the categories of vehicle types; {see at least fig6, rc632, [0105]-[0106] values of different touch points may be isolated (reads on segregating) and quantified}
	segregating, by executing an instruction with the at least one processor, the measured lift values associated with the measured impression counts into respective ones of the different categories of vehicle types, the segregated measured lift values corresponding to respondents that viewed an advertisement corresponding to one of the respective ones of the different categories of vehicle types; {see at least fig6, rc632, [0105] values of different touch points may be isolated (reads on segregating) and quantified; [0080] brands can target lift, deliver impressions (reads on impression count)}
	establishing correlations, by executing an instruction with the at least one processor, between the measured lift values and component lift values, the correlations based on a weighted average of the component lift values and segregated impression counts, the component lift values corresponding to respondents that viewed an advertisement corresponding to one of the respective ones of the different categories of vehicle types; {see at least fig6, rc600, [0105] measuring an impact of a particular channel (reads on component lift) 
	determining, by executing an instruction with the at least one processor, the component lift values based on the correlations; and {see at least fig6, rc600, [0105] measuring an impact of a particular channel (reads on component lift) or combined impact of various channels (reads on measured lift); impact on particular channel (reads on component lift); [0080] brands can target lift (reads on impact)} 
	reducing, by executing an instruction with the at least one processor, computing resource allocation waste by modifying computing resource allocation to at least one of the different categories of vehicle types of the advertising campaign based on a comparison of the determined component lift values. {see at least fig5, rc500, [0095] efficient targeting of consumer (based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on reducing computing resource allocation waste} 

Brouhard does not disclose, however, Reim discloses: 
	… based on differences between a total measured impression count and respective measured impression counts … {see at least fig5, rc506, rc510, [0048] impression difference, each system, total system} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brouhard to include the elements of Reim.  One would have been motivated to do so, in order to determine lift differences.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brouhard evidently discloses discloses segregating impressions, lifts and modifying resources allocation.  Reim is merely relied upon to illustrate the functionality of determining impression count differnces in the same or similar context.  As best understood by Examiner, since both discloses segregating impressions, lifts and modifying resources allocation, as well as determining impression count differnces are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brouhard, as well as Reim would function in the same manner in combination as 

Regarding Claims 2, 9, 22 – Brouhard, Reim discloses the limitations of Claims 1, 8, 21, 28. Brouhard further discloses:  
	wherein the respective vehicle types include at least one of a digital vehicle, a television vehicle, a newspaper vehicle or a radio vehicle. {see at least [0070] radio, television, newspaper}  


Claims 3-5, 10-12, 16-18, 23-25, 29-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brouhard (US 2012/0022930), in view of Reim et al (US 2018/0341673), in further view of Kitts et al (US 2014/0100947).  
Regarding Claims 3, 10, 16, 23, 29 – Brouhard, Reim  discloses the limitations of Claims 1, 8, 15, 21, 28. Brouhard, Reim  does not disclose, however, Kitts discloses:  
	wherein the component lift values are calculated relative to a baseline lift value. {see at least fig3, [0063] FIG. 3 is an exemplary graph 300 illustrating a desired lift in sales above a base line level of sales that occurs when stimuli is applied to a treatment group (e.g., when TV advertisements are injected into a tracking cell or area), according to one embodiment. The solid line indicates sales of a product for a treatment group and the dashed line indicates sales of a product for the control group (e.g., an area where no advertising campaign is used or where the national advertising campaign is used). As shown in FIG. 3, when the stimuli is applied to the treatment group (e.g., when the experimental advertisement campaign starts to run), the amount sales increase from the baseline (e.g., the solid line lifts or rises above the dotted line).}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brouhard, Reim to include the elements of Kitts.  One would have been motivated to do so, in order to utilize an efficient calculation method.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brouhard, Reim evidently discloses segregating impressions, lifts and modifying resources allocation. Kitts is merely relied upon to illustrate the functionality of 

Regarding Claims 4, 11, 17, 24, 30 – Brouhard, Reim  discloses the limitations of Claims 1, 8, 15, 21, 28. Brouhard, Reim  does not disclose, however, Kitts discloses:  further including 
	changing a budget associated with at least one of the vehicle types. {see at least [0230] In another embodiment, processing logic may provide a user interface with controls to adjust at least one of the advertising budget, the advertising weight, and the degree of targetedness. Processing logic may receive an adjustment to one or more of the advertising budget, the advertising weight, and the degree of targetedness, and may provide predictions of future sales metrics based on the adjustment. For example, processing logic may receive an adjustment lowering the advertising weight (e.g., the concentration) and may predict that sales will drop by a certain amount due to the decrease in advertising weight. }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brouhard, Reim to include the elements of Kitts.  One would have been motivated to do so, in order to optimize the distribution of advertisements.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brouhard, Reim evidently discloses segregating impressions, lifts and modifying resources allocation.  Kitts is merely relied upon to illustrate the functionality of changing a budget in the same or similar context.  As best understood by Examiner, since both segregating impressions, lifts and modifying resources allocation, as well as changing a budget are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., 

Regarding Claims 5, 12, 18, 25, 31 – Brouhard, Reim  discloses the limitations of Claims 1, 8, 15, 21, 28. Brouhard, Reim  does not disclose, however, Kitts discloses:  further including 
	redesigning an advertisement associated with a vehicle type of the vehicle types based on the determined component lift values. {see at least [0010] experimental advertising campaign (reads on redesigning); [0013] In a further embodiment, the real-time tracking of the effects of an advertisement campaign and/or a multi-dimensional model generated for that advertising campaign may be used to modify and/or optimize the advertising campaign. Such modifications and optimizations may be performed in real time as the advertising campaign is being broadcast. The advertising campaign may be modified to meet one or more sales goals, such as a target advertising campaign cost, a target sales per impression, a target cost per conversion, etc. The advertising campaign may be modified by changing the advertising weight of the advertising campaign and/or the degree of targetedness for the advertising campaign. After modifying the advertising campaign, the effects of the modified advertising campaign can be tracked to determine whether the one or more sales goals are met.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brouhard, Reim to include the elements of Kitts.  One would have been motivated to do so, in order to improve advertisement efficiency.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brouhard, Reim evidently discloses segregating impressions, lifts and modifying resources allocation.  Kitts is merely relied upon to illustrate the functionality of redesigning an advertisement in the same or similar context.  As best understood by Examiner, since both segregating impressions, lifts and modifying resources allocation, as well as redesigning an advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be .


Claims 6, 13, 19, 26, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brouhard (US 2012/0022930), in view of Reim et al (US 2018/0341673), in further view of Montero (US 2017/0316449).  
Regarding Claims 6, 13, 19, 26, 32 – Brouhard, Reim  discloses the limitations of Claims 1, 8, 15, 21, 28. Brouhard, Reim  does not disclose, however, Montero discloses:  wherein determining the component lift values includes  
	utilizing a least squares numerical method. {see at least [0156] least square method}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brouhard, Reim to include the elements of Montero.  One would have been motivated to do so, in order to utilize a popular method to calculate sales lifts.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brouhard, Reim evidently discloses segregating impressions, lifts and modifying resources allocation.  Montero is merely relied upon to illustrate the functionality of utilizing the least squares numerical method in the same or similar context.  As best understood by Examiner, since both segregating impressions, lifts and modifying resources allocation, as well as utilizing the least squares numerical method are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brouhard, Reim, as well as Montero would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brouhard, Reim / Montero. 


Claims 7, 14, 20, 27, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brouhard (US 2012/0022930), in view of Reim et al (US 2018/0341673), in further view of Applicant Admitted Prior Art (AAPA).  
Regarding Claims 7, 14, 20, 27, 33 – Brouhard, Reim  discloses the limitations of Claims 1, 8, 15, 21, 28. Brouhard, Reim  does not disclose, however, Applicant Admitted Prior Art (AAPA) discloses:   
	wherein the determination the component lift values is based on the correlation includes evaluating a ratio of (1) a sum of the component lift values multiplied by the component lifts and (2) a sum of respective impression counts. {the claims are rejected over Applicant admitted prior art (see response to amendments/arguments section in the instant Office Action)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brouhard, Reim to include the elements of AAPA.  One would have been motivated to do so, in order to utilize a popular method to calculate sales lifts.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brouhard, Reim evidently discloses segregating impressions, lifts and modifying resources allocation.  AAPA is merely relied upon to illustrate the functionality of formula for calculating lift value in the same or similar context.  As best understood by Examiner, since both segregating impressions, lifts and modifying resources allocation, as well as formula for calculating lift value are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brouhard, Reim, as well as AAPA would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brouhard, Reim / AAPA.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Answer to the Request for Information under 37 CFR § 1.105.
	Applicant’s answer from 7/6/2021 is considered non-responsive. As a result, claims 7, 14, 20, 27, 33 are rejected over applicant admitted prior art (AAPA). 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Specifically, claim 1 provides an improvement to the functioning of a computer or other technology.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to a campaign test system. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to determine component lifts from overlapping stimuli (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art determining component lifts engines, as claimed by Applicant. In spite of disclosing at [0013], [0046] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art determining component lifts engines. The original disclosure therefore does not suggest that the particular determining component lifts engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).
  

Applicant submits “Thus, the claimed apparatus is structured to implement a practical solution to the problem of rendering advertising vehicles having relatively poor performance due to lack of distinguishing between component lifts from measured lift values.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
On pages 12-13 of the October 2019 Update, the USPTO states:
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)
  

Applicant submits “… and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101 for Claims 15-20.
	The rejection is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Reim discloses: 

	… based on differences between a total measured impression count and respective measured impression counts … {see at least fig5, rc506, rc510, [0048] impression difference, each system, total system} 

Therefore, Reim discloses the claim limitation. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622